WHEELER, District Judge.
These are bundles of split bamboo, about 12 inches long, intended for use in making brooms, and have been assessed for duty as “manufactures of wood,” under paragraph 208 of the act of July 24, 1897, c. 11 (30 Stat. 168 [U. S. Comp. St. 1901, p. 1647]), as against bamboo, in the phrase “bamboo, rattan, reeds unmanufactured,” in paragraph 700 (30 Stat. 202 [U. S. Comp. St. 1901, p. 1689]), as part of the free list. If “unmanufactured” does not reach back and include bamboo, these bundles are clearly in the free list, for they contain nothing but bamboo. If it does, it is still on the free list, unless they are bundles of manufactured bamboo. Splitting the bamboo and cutting it into lengths do not make it into anything. U. S. v. Dudley, 174 U. S. 670, 19 Sup. Ct. 801, 43 L. Ed. 1129. And putting it up in bundles does not change its character. Frazee v. Moffitt (C. C.) 20 Blatchf. 267, 18 Fed. 584.
Decision reversed.